DISMISS and Opinion Filed December 20, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01022-CV

                       ZACHARIAH C. MANNING, Appellant
                                     V.
                 DALLAS INDEPENDENT SCHOOL DISTRICT, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-05980

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       This Court questioned its jurisdiction over this appeal as it appeared the notice of appeal

was untimely. We instructed appellant to file a letter brief explaining how this Court has

jurisdiction over the appeal and cautioned him that failure to do so may result in dismissal of the

appeal without further notice. Appellant failed to comply.

       When a timely post-judgment motion extending the appellate timetable is filed, a notice of

appeal is due 90 days, or with an extension motion, 105 days, after the date the judgment is signed.

See TEX. R. APP. P. 26.1(a); 26.3. Without a timely filed notice of appeal, this Court lacks

jurisdiction. See TEX. R. APP. P. 25.1(b).

       The trial court signed the appealed orders on May 18, 2018. Appellant filed a timely

motion to reconsider on May 30, 2018. Accordingly, the notice of appeal was due on August 16,
2018 or, with an extension motion, August 31, 2018. See id. 26.1; 26.3. Appellant filed a notice

of appeal on September 5, 2018. Because the notice of appeal was untimely, this Court lacks

jurisdiction.

        We dismiss the appeal. See TEX. R. APP. P. 42.3(a), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



181022F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 ZACHARIAH C. MANNING, Appellant                  On Appeal from the 116th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01022-CV       V.                      Trial Court Cause No. DC-17-05980.
                                                  Opinion delivered by Chief Justice Wright.
 DALLAS INDEPENDENT SCHOOL                        Justices Evans and Brown participating.
 DISTRICT, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee DALLAS INDEPENDENT SCHOOL DISTRICT recover
its costs of this appeal from appellant ZACHARIAH C. MANNING.


Judgment entered December 20, 2018.




                                            –3–